PER CURIAM.
This is a belated appeal by Alphonso Fletcher from a final order of the trial court which summarily denied his motion to correct illegal sentence filed pursuant to rule 3.800(a), Florida Rules of .Criminal Procedure. Appellant challenged his 1997 sentences in two 1996 prosecutions for armed robbery on the grounds that the 1995 sentencing guidelines scoresheet was used, and that he was entitled to resentencing based on Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court summarily denied relief based on a State’s response which had argued that appellant did not receive a guidelines sentence and that therefore his sentence totaling 40 years was not adversely affected by use of the 1995 scoresheet. Our review of the record reveals that appellant received a guideline aggravated departure. Thus, we cannot agree with the trial court that appellant was not adversely affected by use of the 1995 scoresheet.
Therefore, we reverse and remand the trial court order summarily denying the rule 3.800(a) motion to correct illegal sentence, for attachments of portions of the record refuting appellant’s Heggs challenge, or further consideration of his sentencing challenge. See Lemon v. State, 769 So.2d 417 (Fla. 4th DCA 2000).
GUNTHER and FARMER, JJ., concur.
STONE, J., dissents with opinion.